DOYLE, Judge,
concurring.
While I concur with the majority’s decision to dismiss petitioners’ and intervenors’ petitions for review, I would hold that, under the circumstances presented in this ease, the enrolled bill doctrine precludes this Court from inquiring into the manner in which Act 57 was passed. Dintzis v. Hayden, 146 Pa.Cmwlth. 618, 606 A.2d 660 (1992). The exception to that doctrine established by our Supreme Court in Consumer Party of Pennsylvania v. Commonwealth, 510 Pa. 158, 507 A.2d 323 (1986), in my view, is inapplicable here.